Case 4:17-cv-10461-TGB-SDD ECF No. 90, PageID.4077 Filed 03/19/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 BOS GMBH & CO. KG, et al.
                                                4:17-CV-10461-TGB

                  Plaintiff,              ORDER GRANTING MOTION
                                            TO AMEND JUDGMENT
      vs.

 MACAUTO USA, INC., et al.,

                  Defendants.


       This Court issued an Opinion and Order resolving cross-motions

 for summary judgment. ECF No. 83. On February 24, 2021, Plaintiffs
 filed a Motion to Amend Judgment to Incorporate Grant of Summary
 Judgment of No Literal Infringement. ECF No. 86. Defendants

 responded indicating they did not oppose the motion and included a
 stipulation on the issue from both parties. ECF No. 89.
      Having reviewed the Parties’ submissions, as well as the original

 Opinion and Order, the Court finds good cause for Plaintiffs’ request to
 amend this Court’s prior Judgment (ECF No. 85) to add a grant of
 summary judgment of no literal infringement in favor of Defendants.

 Summary judgement on the issue of literal infringement is appropriate
 for the reasons previously explained by the Court. ECF No. 83,
 PageID.5954-58. In addition, the Court confirms that Defendants’
Case 4:17-cv-10461-TGB-SDD ECF No. 90, PageID.4078 Filed 03/19/21 Page 2 of 2




 motion for summary judgment of no infringement under the doctrine of
 equivalents is denied, the Court having found that there are triable

 issues of fact with regard to that issue. Id. at PageID.3958-61.
      The Motion to Amend (ECF No. 86) is therefore GRANTED, and
 the Clerk is directed to enter the Amended Judgment.

      SO ORDERED, this 16th day of March, 2021.



                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
